Dismissed and Memorandum Opinion filed January 18, 2007







Dismissed
and Memorandum Opinion filed January 18, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00947-CV
____________
 
NELLIE ABATE and LARRY ABATE, as
Representative and Legal Custodian of NELLIE ABATE, Appellants
 
V.
 
FIRE INSURANCE EXCHANGE,
Appellee
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2005-74117
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 29, 2006.  On January 8, 2007, the
parties filed a joint motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
18, 2007.
Panel consists of Justices Anderson, Hudson, and Guzman.